Citation Nr: 1612142	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left leg disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left hip disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for skin disability.  

4.  Entitlement to service connection for left leg disability.  

5.  Entitlement to service connection for left hip disability.  

6.  Entitlement to service connection for skin disability.  

7.  Entitlement to service connection for low back disability.  

8.  Entitlement to service connection for left testicle disability.  

9.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board recognizes that the issue of entitlement to service connection for psychiatric disability was previously characterized as entitlement to service connection for PTSD.  The Board recharacterized the issue as entitlement to service connection for psychiatric disability, to include PTSD, so as to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The issues of service connection for a left leg disability, a left hip disability, a skin disability, a psychiatric disability and a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1972 rating decision, in part, denied entitlement to service connection for left leg disability.  No new and material evidence was received prior to expiration of the period to appeal the decision, and the Veteran did not perfect an appeal with respect to the decision.   

2.  A November 2007 rating decision denied service connection for neurodermatitis of the dorsum of right foot, tinea pedis, tinea unguium, claimed as skin condition, denied service connection for left hip condition, and denied service connection for left leg condition.  No new and material evidence was received prior to expiration of the period to appeal the decision, and the Veteran did not perfect an appeal with respect to the decision. 
 
3.  Evidence received since the November 2007 rating decision is new and material and raises a reasonable possibility of substantiating the claims for service connection for skin condition, left hip condition, and left leg condition. 

4.  The most probative evidence does not reflect a current diagnosis of a left testicle disability.  





CONCLUSIONS OF LAW

1.  The January 1972 rating decision, which in part, denied entitlement to service connection for left leg disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  The November 2007 rating decision, which in part, denied entitlement to service connection for skin condition, left hip condition, and left leg condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence having been received; the claim of entitlement to service connection for left leg disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence having been received; the claim of entitlement to service connection for left hip disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  New and material evidence having been received; the claim of entitlement to service connection for skin disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  The criteria for service connection for left testicle disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition concerning the reopening of the claims for entitlement to service connection for left leg disability, left hip disability, and skin disability, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the claim for entitlement to service connection for left testicle disability, a February 2011 VA notice letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

The duty to assist the Veteran has also been satisfied.  The claims folder contains the Veteran's service medical treatment records and identified VA medical treatment records.  In addition, the Veteran was provided a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided a VA medical examination in December 2010.  The examiner reviewed the claims folder, examined the Veteran, and noted the Veteran's reports of left testicular pain and history of trauma in 1969.  The examiner noted that, following examination, the Veteran had normal testicles.  The examiner addressed the May 2010 sonogram, which noted an impression of small bilateral epididymal head hypoechoic lesions which may represent complicated cysts-spermatoceles.  However, the examiner specifically noted that the Veteran had normal testicles in the physical exam and in the scrotal sonogram.  Accordingly, the Board finds that the examiner's opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board need not discuss the adequacy of any nexus opinion as the most probative evidence shows that the Veteran does not have a currently diagnosed left testicle disability and a nexus opinion is therefore not necessary.  VA's duty to obtain an adequate VA examination has been met. 




New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, concerning the left leg disability, a January 1972 rating decision denied a claim for service connection for left leg disability.  A January 1972 VA letter advised the Veteran of the decision and his appellate rights.  The Veteran did not appeal the decision, nor was new and material evidence received prior to expiration of the period to appeal the decision.  The January 1972 rating decision, with respect to the denial of entitlement to service connection for left leg disability, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 1973, VA received a signed and dated VA Form 21-526, Veteran's Application for Compensation or Pension.  The Veteran noted that his claims, among others, included testicle, mental disturbance and left leg condition.

Rating decisions dated in April 1973 and August 1973 only addressed issues of entitlement to treatment under 38 U.S.C. § 602 for psychosis and entitlement to "P&T", respectively.  An August 1973 VA letter notified the Veteran of the August 1973 rating decision and stated that his claim for pension was denied.  

The Board recognizes that the April 1973 claim may be construed as a claim for service connection for left leg disability and has been pending since April 1973.  
A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); see also Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  A subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (2008).  The later disposition, denying the claim on its merits, also decides that the earlier identical claim must fail.  Id.  

In this case, a subsequent November 2007 rating decision denied entitlement to service connection for neurodermatitis of the dorsum of right foot, tinea pedis, tinea unguium, claimed as skin condition, denied entitlement to service connection for left leg condition, and denied service connection for left hip condition.  A November 2007 VA notice letter advised the Veteran of the November 2007 rating decision and his appellate rights.  The Veteran did not appeal the decision, nor was new and material evidence received prior to expiration of the period to appeal the decision.  The November 2007 rating decision is final with respect to the denial of entitlement to service connection for skin condition, left leg condition, and left hip condition.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the April 1973 claim for left leg disability was terminated due to the subsequent final adjudication by the November 2007 rating decision.  In doing so, the Board recognizes the case of Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  In Beraud, the Federal Circuit held that a claim remains pending where VA fails to fulfill a statutory duty under 38 C.F.R. § 3.156(b) to determine the character of evidence received within the one-year appeal period following issuance of a rating decision.  However, as noted above, new and material evidence was not received or identified within the period in which to appeal the November 2007 rating decision and the rating decision is final.  

In a September 2010 statement, the Veteran requested service connection for the disabilities as noted in a statement from his private physician.  Subsequently, the Veteran clarified in a September 2010 report of general information, that he sought service connection for left leg disability and left hip disability.   

At the time of the November 2007 rating decision, the evidence included the Veteran's service medical treatment records, a September 2007 VA examination report, and VA medical treatment records dated from August 1997 to January 2007.  The November 2007 rating decision denied the claim of entitlement to service connection for left leg disability because the evidence did not include a competent diagnosis.  The rating decision denied the claim of entitlement to service connection for left hip disability because the evidence did not include a competent diagnosis.  The rating decision denied service connection for neurodermatitis of the dorsum of right foot, tinea pedis, tinea unguium, claimed as skin condition, because the evidence did not show that the condition was related to Agent Orange exposure.  

Evidence associated with the claims folder since the November 2007 rating decision includes the Veteran's statements, updated VA medical treatment records, a statement from the Veteran's private physician, Nanette A. Ortiz Valentin, M.D., and VA medical examination reports.  

First, with respect to the petition to reopen the claim for entitlement to service connection for left leg disability, the statement from the Veteran's private physician, Dr. Valentin, constitutes new and material evidence to reopen the claim of entitlement to service connection for left leg disability.  The statement is "new" because it was not of record at the time of the prior final November 2007 rating decision.  The evidence is "material" because it indicates that the Veteran has a current left leg disability.  Dr. Valentin stated that it was "more probable than not" that his testicle, leg, and back are service connected due to trauma while in service.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the evidence raises a reasonable possibility of substantiating the claim and new and material evidence has been received with respect to the claim for entitlement to service connection for left leg disability and the claim is reopened.

With respect to the petition to reopen the claim for entitlement to service connection for left hip disability, the statement from the Veteran's private physician, Dr. Valentin, constitutes new and material evidence to reopen the claim of entitlement to service connection for left hip disability.  Again, Dr. Valentin stated that the Veteran had a history of a left hip disability and he presented with left hip pain since his period of active service.  The Board finds that the statement is "new" because it was not of record at the time of the prior final November 2007 rating decision.  The evidence is "material" because it indicates that the Veteran has a current left hip disability that is related to active service.  See Shade, supra.  The Board finds that the evidence raises a reasonable possibility of substantiating the claim and; therefore, new and material evidence has been received to reopen the claim for entitlement to service connection for left hip disability.  

Finally, concerning the petition to reopen the claim for entitlement to service connection for skin disability, the Board finds that new and material evidence has been received to reopen the claim.  In this respect, the Board finds that the Veteran's representative's statement constitutes new and material evidence.  The Veteran's representative stated that the skin condition existed since service and that the September 2007 VA examiner did not address the etiology of the skin disability other than opining that it was not related to Agent Orange exposure.  The Board finds that the evidence raises a reasonable possibility of substantiating the claim in that it provides a more complete picture regarding the origin of the in-service injury or event, i.e., that it is related to other circumstances of service as opposed to just in-service Agent Orange exposure.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that the evidence raises a reasonable possibility of substantiating the claim and; therefore, new and material evidence has been received with respect to the claim for entitlement to service connection for skin disability and the claim is reopened.

Service Connection - Left Testicle Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that he has a left testicle disability that is related to active service.  In this respect, the Board recognizes that the service medical treatment records contain references to left testicle pain.  However, despite the Veteran's complaints of pain, examinations completed during active service did not reflect any diagnosis of a left testicle disability.  

The Veteran submitted a dated September 2010 statement from his private physician, Dr. Valentin.  In the statement, Dr. Valentin stated that the Veteran had history of a left testicle problem.  It was noted that the Veteran injured his left testicle during service while doing a maneuver in a swamp.  After that incident, he developed chronic left testicle pain and swelling.  Dr. Valentin stated that it was "more probable than not" that due to his testicle problem was service connected due to trauma while at service.  

The Veteran was provided a VA genitourinary examination in December 2010.  The claims folder was reviewed.  The problem was listed as "left testicular pain."  The onset was reported as 1969 and that the Veteran had trauma to the left testicle.  The course since onset was described as intermittent with remissions.  There was no treatment at present.  There was a history of trauma to the genitourinary system consisting of trauma to left testicle with a stone when he fell down in Vietnam in 1969.  The examination of the penis and testicles was normal.  A May 2010 ultrasound reflected an impression of no focal intratesticular lesions and small bilateral epididymal head hypoechoic lesions which may represent complicated cysts-spermatoceles.  Even so, the examiner determined that the Veteran had normal testicles bilaterally at present.  The examiner specifically stated that a nexus opinion was not required because the Veteran had normal testicles in the physical exam and in the scrotal sonogram.  

Here, the Board acknowledges that the May 2010 VA sonogram findings indicated small bilateral epididymal head hypoechoic lesions.  However, the December 2010 VA examiner addressed the sonogram findings and stated that the Veteran had normal testicles and did not provide any diagnosis related to the Veteran's complaints of testicular pain and swelling.  While Dr. Valentin indicated that the Veteran had pain and swelling and a "history" of a testicle problem, Dr. Valentin did not provide any diagnosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Concerning the issue of the existence of a left testicle disability, the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

In this case, the Board finds that the most probative competent evidence is absent for any demonstration of a left testicle disability.  While Dr. Valentin noted a left testicle problem and the Veteran's pain, there were no listed examination findings and no diagnosed disability of the left testicle.  In this regard, the Court has stated that a symptom alone, like pain, is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In contrast, the December 2010 VA examiner reviewed the claims folder, examined the Veteran, discussed examination findings, including a May 2010 sonogram, and determined that the Veteran had normal testicles.  The evidence does not reflect any diagnosed left testicle disability at any time during the appeal period or within close proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The Veteran, as a lay person, is competent to report that he has testicle pain and swelling.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he has not been shown to possess the medical knowledge or expertise to diagnose a left testicle disability.  Accordingly, he is not competent to provide a diagnosis of a left testicle disability.  Moreover, the Board assigns greater probative value to the December 2010 VA examiner's opinion that the Veteran does not have a current left testicle disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Without evidence of demonstration of a left testicle disability, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for left leg disability is reopened.  

New and material evidence having been received; the claim for entitlement to service connection for left hip disability is reopened.  

New and material evidence having been received; the claim for entitlement to service connection for skin disability is reopened.

Entitlement to service connection for left testicle disability is denied.

REMAND

With respect to the claim for entitlement to service connection for low back disability, the Veteran was provided a VA medical examination in December 2010.  The VA examination report noted diagnoses of lumbar strain, myositis, and spasm and lumbar degenerative disc and spine disease.  The examiner opined that the "current diagnosed condition appears to be more related to his current degenerative spine disease condition."  The examiner's opinion is inadequate as it does not address whether any diagnosed low back disability is related to active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Subsequently, a VA addendum opinion was obtained in September 2011.  The examiner opined that the currently diagnosed degenerative disc disease and spine disease were not related to incidents, complaints, or treatment during military service.  Also, the current symptoms of back pain were not related to degenerative disc and spine disease.  The rationale was that the magnetic resonance imaging (MRI) from 2010 documented degenerative lumbar spine changes and that the physical evaluation dated in January 1970 documented negative lumbar physical examination and x-rays and was unable to explain the patient's back pain symptoms at that time.  The Board finds that the September 2011 VA addendum opinion is also inadequate.  See Barr, supra.  While the September 2011 VA examiner referred to negative findings dated in January 1970, the VA examiner did not address the Veteran's reported chronic symptoms since active service.  A new VA addendum opinion is required.  

Concerning the claimed left leg disability and left hip disability, the Veteran contends that his disabilities are related to a fall incurred during active service.  The service medical treatment records show that the Veteran suffered a fall during active service.  The service medical treatment records also reflect complaints of pain in the left hip and a limp noted on separation from active service.  The Veteran has reported chronic symptoms of left leg and left hip pain since active service.  While the current medical treatment records and Dr. Valentin's statement do not provide diagnoses of left leg and/or left hip disabilities, the Board finds that a VA examination is required to determine if a disability is present and, if so, whether any disability is related to active service.  See 38 C.F.R. § 3.159(c)(4); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the types of evidence that indicate that a current disability may be associated with service includes medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits or credible evidence of continuity of symptomatology or other symptoms capable of lay observation).

Regarding the claimed skin disorder, the Board finds that an opinion is required with respect to whether any skin disability is related to active service, to include, but not limited to exposure to herbicides.

Concerning the claim for service connection for psychiatric disability, to include PTSD, the Veteran reported that he had PTSD due to combat during active service.  He received a Combat Infantryman Badge for his service.  Dr. Valentin also indicated that the Veteran had a diagnosis of PTSD due to combat.  While the February 2011 VA medical examination report indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, he was not provided the opportunity to complete a statement in connection with his claim for service connection for PTSD.  The February 2011 VA notice letter did not notify the Veteran regarding the evidence required to substantiate a claim for service connection for PTSD and the Veteran was not provided a form to complete to describe the nature of his alleged stressors.  Accordingly, a VA notice letter is required prior to adjudication of the claim for service connection for PTSD.  

In addition, concerning a claim for service connection for psychiatric disability, the service medical treatment records, specifically, the separation report of medical examination, shows that the Veteran reported experiencing nervous trouble of any sort.  In addition, shortly after separation from active service, a July 1973 VA medical examination report reveals a diagnosis of hysterical neurosis, mixed conversion, and anxiety type.  The Veteran reported chronic psychiatric symptoms since service.  The Board finds that the requirements for a VA medical examination have been met.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new VA notice letter concerning his claim for entitlement to service connection for PTSD, to include VA Form 21-0781 (Statement in Support of Claim for PTSD).  

2.  Request an addendum opinion from a suitably qualified examiner to provide an opinion regarding the nature and etiology of any low back disability present.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, address the following: 

* Is it at least as likely as not (50 percent probability or more) that any low disability is related to active service?

Rationale must be offered for any opinion reached.  The examiner must consider the Veteran's reports of chronic low back pain since active service.  

3.  Schedule the Veteran for a VA medical examination concerning the Veteran's claimed left leg and left hip disabilities.  The claims folder must be made available for review.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, address the following:  

*List any diagnoses related to the left leg and left hip.  

*Is it at least as likely as not (50 percent probability or more) that any left leg disability is related to active service? 

*Is it at least as likely as not (50 percent probability or more) that any left hip disability is related to active service?

Rationale must be offered for any opinion reached.  The examiner must consider the Veteran's reports of chronic symptoms of the left leg and left hip since active service.  

4.  Schedule the Veteran for a VA medical examination concerning his claimed skin disability.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, address the following:  

*Is it at least as likely as not (50 percent probability or more) that any skin disability is related to active service, to include, but not limited to exposure to herbicides? 

Rationale must be offered for any opinion reached.  The examiner must consider the Veteran's reports of chronic skin symptoms since active service.  

5.  Schedule the Veteran for a VA medical examination with respect to the Veteran's claimed psychiatric disability, to include PTSD.  The claims folder must be made available for review.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims folder, address the following:  

*Does the Veteran have PTSD?  If so, is it at least as likely as not (50 percent probability or more) that PTSD is related to active service?  

*List any other diagnosis other than PTSD.  

*Is it at least as likely as not (50 percent probability or more) that any psychiatric disability is related to active service?  

*Is it at least as likely as not (50 percent probability or more) that a psychosis manifested within the first year after service discharge?

Rationale must be offered for any opinion reached.  The examiner must discuss the reports of chronic symptoms since active service and the finding of hysterical neurosis, mixed conversion, and anxiety type in a July 1973 VA examination report.

6.  After the above development has been completed, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


